  Case: 6:21-cv-00020-KKC Doc #: 20 Filed: 06/15/21 Page: 1 of 5 - Page ID#: 240




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

ANTONIO W. SMITH,
       Petitioner,                                        Civil Action No. 6:21-cv-20-KKC

V.

WARDEN GOMEZ,                                              MEMORANDUM OPINION
                                                               AND ORDER
      Respondent.



                                        *** *** *** ***
        Antonio Smith, proceeding without counsel, seeks to challenge his 2004 federal sentence

via a 28 U.S.C. § 2241 petition. [R. 1.] Smith's petition has now been fully briefed and is ripe for

the Court's review.    ~S'ee R. 10; R. 19.] For the reasons that follow, the Court will DISMISS

Smith's petition for lack of jurisdiction.

       In 2003, Smith pled guilty to bank robbery and firearms offenses in the Southern District

of Georgia. At sentencing, the comi classified Smith as a career offender under United States

Sentencing Guideline §4 B 1.1 based on four prior Connecticut convictions. See United States v.

Smith, et al., Case No. 3:03-cr-11-DHB-1 (S.D. Ga. 2003). Smith did not appeal, but he later filed

a motion to vacate his sentence pursuant to 28 U.S.C. § 2255. That petition, as well as Smith's

attempts to file successive§ 2255 motions, were all denied by the trial court and Eleventh Circuit

Court of Appeals. [See R. 10 at 2-4 (summarizing procedural history).]

       Most recently, Smith filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. §

2241 in the Western District of Virginia. In that petition, Smith relied on United States v. Savage,

542 F.3d 959 (2d Cir. 2008), to claim that his Connecticut convictions are no longer valid predicate
 Case: 6:21-cv-00020-KKC Doc #: 20 Filed: 06/15/21 Page: 2 of 5 - Page ID#: 241



offenses. Smith also relied on Taylor v. United States, 495 U.S. 575 (1990); Descamps v. United

States, 570 U.S. 254 (2013); and Mathis v. United States, 136 S. Ct. 2243 (2016). However, the

Western District of Virginia denied the petition, and the Fomth Circuit Comt of Appeals affirmed.

See Smith v. Brecken, 818 F. App'x 245,246 (4th Cir. 2020).

        In the present case, Smith again relies on Descamps, claims that the predicate offenses used

to enhance his sentence are "categorically broader than their generic federal counterparts," and

argues the "least culpable act found in [his] priors ... are categorically overbroad." [R. 1 at 6-7.]

In response, the Warden contends Smith may not bring this challenge in a§ 2241 petition before

this Court.

       Federal prisoners typically challenge the validity of their federal convictions under 28

U.S.C. § 2255, whereas petitions brought under§ 2241 are usually limited to claims challenging

the manner or execution of an individual's sentence. Hill v. Masters, 836 F.3d 591, 594 (6th Cir.

2016). In ve1y limited circumstances, a federal prisoner can use § 2241 to challenge the conviction

or imposition of his sentence. But this so-called "saving clause" presents a high hurdle for

petitioners. Notably, a petitioner cannot bring a § 2241 petition as an alternate or additional

remedy to the one available under§ 2255. See 28 U.S.C. § 2255(e); Hernandez v. Lamanna, 16

F. App'x 317, 320 (6th Cir. 2001). And "[a] district comt has no jurisdiction over an application

for habeas under section 2241 if the petitioner could seek relief under section 225 5 and either has

not done so or has done so unsuccessfully. The only escape route is the saving clause." Taylor v.

Owens, 990 F.3d 493,499 (6th Cir. 2021).

       Until recently, claims alleging actual innocence of a sentence enhancement could not be

raised under§ 2241 at all. See, e.g., Jones v. Castillo, 489 F. App'x 864, 866 (6th Cir. 2012). But

Hill v. Masters allowed a petitioner to challenge his misapplied sentence where he could show"( I)



                                                 2
 Case: 6:21-cv-00020-KKC Doc #: 20 Filed: 06/15/21 Page: 3 of 5 - Page ID#: 242



a case of statutory interpretation, (2) that is retroactive and could not have been invoked in the

initial § 2255 motion, and (3) that the misapplied sentence presents an error sufficiently grave to

be deemed amisca1Tiage of justice or fundamental defect." See Hill, 836 F.3d at 595 (citing Brown

v. Caraway, 719 F.3d 583, 586 (7th Cir. 2013)). As the Warden points out and Sixth Circuit case

law confitms, Smith's claims in this case do not fit within this extraordinarily narrow framework.

       First, Smith does not adequately explain why he could not raise the argument presented in

this petition in his initial or subsequent habeas filings. Put another way, Smith fails to demonstrate

that he had "no prior reasonable opp01tunity to bring his argument for relief." Wright v. Spaulding,

939 F.3d 695, 705 (6th Cir. 2019). Although Smith asse1ts his claims are based on Descamps, his

arguments in fact rely on a straight application· of the categorical approach as articulated by the

United States Supreme Comt in Taylor. See Taylor, 495 U.S. 575; Wright, 939 F.3d at 705-06

(describing content of Taylor and Mathis). Smith was sentenced in 2004, but the Supreme Court

decided Taylor in 1990.

       Smith contends that if he raised his overbreadth argument before Descamps was decided,

it would have surely been denied. Smith further argues that Descamps indisputably clarified

Taylor so as to create a new claim for him now. [R. 19 at 5-6.] These arguments are unavailing in

light of Sixth Circuit precedent. The appellate comt has made clear that it does not matter that

Descamps clarified Taylor or that Descamps applied the categorical approach in its holding. What

does matter is that Descamps did not invent the categorical approach in the first instance. See

Wright, 939 F.3d at 705-06.

       Ultimately, "a claim for habeas relief is more than the talismanic force of a new case name.

A new case matters only, if at all, because of the new legal arguments it makes available." Id. at

705 (emphasis in original). Since neither Descamps nor Mathis actually created a new legal



                                                  3
 Case: 6:21-cv-00020-KKC Doc #: 20 Filed: 06/15/21 Page: 4 of 5 - Page ID#: 243



argument, neither case represents a "subsequent, retroactive change in statutory interpretation by

the Supreme Comi [which] reveals that a previous conviction is not a predicate offense for a career-

offender enhancement." See Hill, 836 F.3d at 600. Smith thus fails to pass through the saving

clause.

          Further, this Court need not consider anew Smith's arguments that his Connecticut first-

degree assault, first-degree armed robbe1y, and controlled substance convictions no longer qualify

as crimes of violence. Smith already presented those arguments to the Western District of Virginia,

just to no avail. According to 28 U.S.C. § 2244,

          No circuit or district judge shall be required to ente1iain an application for a writ of
          habeas corpus to inquire into the detention of a person pursuant to a judgment of a
          court of the United States if it appears that the legality of such detention has been
          determined by a judge or court of the United States on a prior application for a writ
          of habeas corpus, except as provided in section 2255.

28 U.S.C. § 2244(a); see also McClesky v. Zant, 499 U.S. 467, 483-84 (1991) (holding that where

the claims asse1ied in a habeas corpus petition have previously been determined by another court,

the district comi may dismiss the petition as an abuse of the writ); Dietz v. US. Parole Comm 'n,

260 F. App'x 763, 765 (6th Cir. 2008) ("Although habeas corpus petitions filed pursuant to§ 2241

are not subject to the strict bars on second and successive petitions imposed on 28 U.S.C. § 2255

habeas petitions, courts may decline to address claims brought repeatedly.").

          It is clear that Smith has not established that the saving clause applies to his claims. And

in any event, the Western District of Virginia already "heard and decided" Smith's arguments

regarding his predicates. Dietz, 260 F. App'x at 765 (citing Sanders v. United States, 373 U.S. 1,

12 (1963)); see also Smith v. Brecken, Case No. 7-19-cv-00016, 2020 WL 1236313, at *7-12 (W.D.

Va. March 13, 2020) (providing lengthy analysis of Smith's predicate offenses); ajf'd Smith v.




                                                     4
 Case: 6:21-cv-00020-KKC Doc #: 20 Filed: 06/15/21 Page: 5 of 5 - Page ID#: 244



Brecken, 818 F. App'x 245 (4th Cir. 2020). This Court ultimately lacks subject-matter jurisdiction,

see O,vens, 990 F.3d at 499, and therefore will not reanalyze the merits of Smith's claims.

       For these reasons, the Court hereby ORDERS as follows:

       I.      Smith's petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. l] is

DISMISSED for lack of jurisdiction;

       2.      All pending motions are DENIED as moot;

       3.      Judgment will be entered contemporaneously herewith; and

       4.      This case is CLOSED and STRICKEN from the Court's docket.

       Dated June 15, 2021.



                                                                                              ...,,
                                                                                              • Cl'
                                                                                                   ,.   :·.
                                                                                                              ·,-




                                                5
